department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date employer_identification_number uniform issue list contact person identification_number telephone number egend e m i c a i t e z o d o i d l o a l c i i s x i o o p a n o d t n u p a t g n t a o t t r i this is in response to g’s request for a ruling that certain proposed contractual relationships will ‘not generate unrelated_business_taxable_income under sec_512 of the internal_revenue_code the code ef is exempt under sec_501 of the code as an organization described in sec_501 and has been classified as an educational_organization under sec_509 and sec_170 f has structurally and financially controlled colleges and schools and controlled charitable arms identified above as h - x referred to hereafter as f and its controlled entities h through x are all exempt under sec_501 and are not private_foundations ef is the trustee of a number of charitable_remainder trusts collectively the trusts and as trustee f is the owner of the trusts’ assets f and its controlled entities have the sole remainder_interest in each of the trusts g is one such charitable_remainder_trust in which f is trustee and remainder beneficiary p manages the endowment and other long term investments for f and its controlled entities as well as for all trusts for which f serves as trustee p assesses an administrative charge against trust assets which is calculated to offset direct management costs and is generally paid_by each charitable_remainder_trust on a quarterly basis as a result of the relationship with the trusts as both trustee and remainder beneficiary f and its controlled entities have a substantial interest in the value of each trust moreover the donors to the trusts have funded the trusts with the intention that f and its controlled entities benefit substantially from the assets of the trusts and that the assets will be managed to achieve the greatest possible return on investment e’s endowment is invested in traditionally publicly traded assets and private investments f’s private investments include real_estate and certain other venture investments undertaken primarily through partnership structures much of the income earned by the portfolio consists of passive dividends interest rents and long and short-term_capital_gains but some income is debt-financed or otherwise treated as unrelated_business_taxable_income e proposes to create a contractual obligation pursuant to which it working through p would issue a contract right for a proportionate share of f’s endowment the cumulative value of the shares would be the dollar value of the assets held by the individual trusts combined with the shares of the endowment held by the various restricted and unrestricted funds of f’s institution the contract right would entitle the trusts to receive periodic_payments based on the shares owned by each of the trusts the trusts would thereby be able to receive an investment return equal to that of the endowment f determines a spending rate on the endowment each year based in part on the endowment's investment performance f calculates the market_value of each endowment share on a monthly basis based on the underlying asset value of the endowment each restricted or unrestricted fund is entitled to a payment in an amount equal to the spending rate times the number of shares it holds f seeks to enable the trusts to invest in the endowment in a manner similar to its restricted and unrestricted funds a_trust would acquire a share in the endowment which would give the trusts a contractual right against the university but no interest whatsoever in the underlying investment_assets of the endowment the shares would have the same value that f uses for internal accounting purposes the contract would provide that each trust would receive payments on the shares held by it equal to the spending rate f establishes for the endowment with payouts made at least annually or more frequently as appropriate a_trust could choose either to reinvest part of the payout or redeem additional shares depending on its cash requirements the trusts will treat payouts up to the spending rate as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital and regardless of whether the payout is made entirely by distributions of income or in part by redemption of shares the trusts will treat redemptions of shares over and above receipt of the spending rate as generating long- or short-term_capital_gain or loss depending on the holding_period of the redeemed shares under the contract the trusts would not have any ownership_interest in the underlying assets of the endowment or any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review f’s business activities operations or decisions with respect to the endowment except the right to review the payout computations they would not have the right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of shares f is neither a partner nor an agent of the trusts that the trusts would never be or become liable for any cost expense or payment incurred or due by f or for which ef is liable or responsible relating to the endowment or the underlying endowment assets and consistent with f’s status as a fiduciary f will not allow the trusts to suffer any liability arising out of any_action or inaction by f with respect to the endowment or the underlying endowment assets as stated above f’s investments are managed by one of its tax-exempt controlled entities p investment managers typically charge a fee and receive reimbursement of expenses in the process of managing the endowment p assesses an administrative charge against endowment assets as it will against trust assets to offset direct management costs these fees and expenses directly or indirectly reduce f’s total return on its endowment consequently those fees will be reflected indirectly in the spending rate payments to be made to the trusts ina letter dated date f represented that it places representatives on the respective boards of directors of each controlled_entity and f controls each such entity each of the named controlled entities has a purpose that is functionally related to f’s educational purpose you have requested the following ruling the issuance of shares by f to the trusts the making or receipt of payments with respect to the shares and the holding or redemption of the shares will not generate unrelated_business_taxable_income to g law sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if is reguiarly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions it is income from a trade_or_business such trade_or_business sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant the rev_rul states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations such activity would constitute unrelated_trade_or_business the rev_rul holds that the organization is not exempt under sec_501 as noted previously organizations described in sec_501 of the code are subject_to tax on their unrelated_business_income under sec_511 in order for such an organization's income to be subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see sec_1_513-1 of the regulations analysis e proposes to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in which f and the controlled entities have a beneficial_interest and f serves as trustee of the trust under such a contractual relationship each trust would receive payments on the shares held by it equal to the spending rate f establishes for its endowment with payouts made as determined by f each trust would acquire shares from the endowment which would give the trusts a contractual right against f but no interest whatsoever in the underlying investment_assets of the endowment the contract between f and the trusts would provide that the price of the shares would equal their value at the time of acquisition the shares would have the same value that f uses for internal accounting purposes consequently a_trust could choose either to reinvest part of the payout or redeem a portion of the shares depending on its cash requirements thus under the contractual relationship with f the trusts would have a right to the payout declared by f plus the right to redeem the shares at the value that e uses for internal accounting purposes generally an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business under sec_513 see revrul_69_528 supra such an activity would constitute a trade_or_business under sec_513 and sec_1_513-1 of the regulations and would be regularly carried on under sec_512 and sec_1 c thus if f charged a fee for investment management services provided to organizations unrelated to ef or generated income from the management of the funds invested by such organizations these activities could result in unrelated_business_taxable_income under sec_512 here however f working through p recovers an amount sufficient to offset the actual cost of management of the endowment including management of the trusts but is not charging a fee for its services f does not otherwise receive income from the services provided to the trusts thus under these circumstances f will not receive unrelated_business_taxable_income under sec_512 the fact that f working through p will engage in the investment activity for the benefit of individuals who are co-beneficiaries of the trusts at the same time that it engages in investment activity for its own benefit and the controlled entities as the remainder beneficiary or beneficiaries limits the scope of the service provided to others and distinguishes it from a commercial venture as stated above under the contract the trusts would not have any ownership_interest in the underlying assets of the endowment nor any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review f’s business activities operations or decisions with respect to the endowment except the right to review the payout computations they would not have any right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of shares f is neither a partner nor an agent of the trusts that the trusts would never be or become liable for any cost expense or payment incurred or due by f or for which f is liable or responsible relating to the endowment or the underlying endowment assets and consistent with f's status as a fiduciary f will not allow the trusts to suffer any liability arising out of any_action or inaction by f with respect to the endowment or the underlying endowment assets the trusts do not have a position of ownership in the underlying assets of f's endowment since the contractual relationship between f and the trusts is not in the nature of a partnership or agency the income earned by the trusts from the payout f establishes for the endowment reflects ordinary_income and does not take on the character of the income of the underlying assets or debt-financed or unrelated_business_taxable_income f would pay any_tax owed on ubti earned by the endowment portfolio with no deduction taken against ubti for any payments made to the trusts in view of the foregoing and based on your representations we rule as follows the issuance of units from f to the trusts the making or receipt of payments with respect to the units and the holding or redemption of the units will not generate unrelated_business_taxable_income to g this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
